DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan (US 2013/0217475).
As per claim 1, 
As per claim 1, Guan discloses a method for customizing and displaying a rolling ticker feed on a sport wagering network (a method for customizing display information and scores on a sports wagering network connected to a user's computing device 14; abstract; figure 2; paragraphs [0031], [0033], [0045]), comprising: 
retrieving at least one wager preference from a user database (retrieving a plurality of wagering events from a database associated with a user profile; figure 2; paragraphs [0018], [0021], and [0022]); retrieving at least one available wager from an odds database (retrieving a set of odds for one available wager from an odds server 50; paragraphs [0018], [0021-0023], [0027]); 
displaying at least one available wager on a wagering application (see figure 2 step 208 and step 210 both describe displaying an available wager on a client computing device 14; figure 2; paragraphs [0031], [0033]); retrieving at least one active ticker element from a ticker database (retrieving an event list to display (active ticker element) from a database server 60; paragraphs [0033], [0034]); 
determining at least one wager score for an active ticker element (determine for live wagering events from event list, a score and outcomes; paragraphs [0034], [0035]); 
determining at least one relevance score for an active ticker element (the system controller 44 displays, in the event area 108, a listing of wagering events currently in progress (relevant score for an active ticker element) at the time the selection is made; paragraph [0035]); 
 determining at least one ticker priority score using at least one wager score and one relevance score (determining at least one wagering event 134 to display using at least information from the database to determine if the event is included in a wager parlay made by the account on the wagering events score; paragraphs [0035-0038]); 
utilizing at least one ticker priority score to display at least one ticker element on the wagering application (utilizing at least one wagering event 134 to display using at least information from the database to determine if the event is included in a wager parlay made by the account on the wagering events to display on the user computing device the system controller 44 displays the outcome of events wagered on which acts as a score ticker and can be seen in figure 4 graphical interface 17 wagering events displayed as ticker elements on the display screen; paragraphs [0044], [0045]); 
determining input selection of at least one ticker element on the wagering application (receiving an input selection in the form of a parlay wager based on wagering events form a user computing device 14; paragraph [0045]); 
receiving at least one input selection from the wagering application (receiving the request to generate parlay from the client computing device 14; paragraph [0045]);
offering at least one available wager on the wagering application (selecting at least one wagering event from a plurality of wagering events (offering at least one available wager) on client computing device 14; paragraph [0045] ); and 
adjusting at least one account balance to reflect an outcome of an event (providing (adjusting) an award to the user (account balance) determined as a function of the first and second wagering event outcomes and generated wager parlay; paragraph [0045]).
As per claim 2, Guan discloses the method for customizing and displaying a rolling ticker feed on a sport wagering network of claim 1, wherein the wager preference further comprises at least a wager type and a wager characteristic (the wager event preference further comprises a wager event (type) and a parlay containing a second wager event characteristic to bet both events occur in the predicted outcome; figures 1, 2, and 8; paragraphs [0034-0038], [0045]).
As per claim 3, Guan discloses the method for customizing and displaying a rolling ticker feed on a sport wagering network of claim 1, wherein the active ticker element further comprises at least one of a news event, a statistic, a live event status update, a sporting event, a player update, a team update, a weather update, and a score update (the active ticker score element comprises the status of over/under, event scores, outcomes, and wager event updates; figure 3-8; paragraphs [0017], [0018], [0020]).
As per claim 4, Guan discloses the method for customizing and displaying a rolling ticker feed on a sport wagering network of claim 1, wherein the wager score is further determined by comparing at least one wager characteristic and at least one ticker element for a match (the wager score is determined by comparing at least one wager characteristic on a bet parlay placed and at least one news ticker element corresponding to the wager event and can be seen in "bet waiting" or "bet list" selection areas; figure 8; paragraph [0036]).
As per claim 5, Guan discloses the method for customizing and displaying a rolling ticker feed on a sport wagering network of claim 1, wherein the relevance score is further determined by comparing at least one wager preference and at least one ticker element for a match (live wagering events are displayed in selection area 116 (relevance) is determined by comparing wagers and ticker elements for a match to be displayed in live action; figures 4, 5; paragraphs [0042], [0044], [0045]).
As per claim 6, Guan discloses the method for customizing and displaying a rolling ticker feed on a sport wagering network of claim 1, wherein receiving input selection from the wagering application further comprises utilizing at least one of touch input, tap input, press input, tactile input, and voice input  (receiving input selection from user input device 36 running the wagering application further comprises utilizing a touch sensitive screen to make inputs; paragraph [0021]).
As per claim 7, Guan discloses the method for customizing and displaying a rolling ticker feed on a sport wagering network of claim 1, wherein displaying at least one ticker element further comprises at least one of a banner, a band, a notification, a pop-up, and a text message  (as seen in figure 4 graphical interface 17 is displaying a ticker element which comprised a banner message; figure 4; paragraph [0020]).
As per claim 8, Guan discloses a system for customizing and displaying a rolling ticker feed on a sport wagering network  (a server system 12 for customizing based on user selections an updating feed on a sports wagering system operating on network 22 and displaying wager events and scores to a user from mobile device 28; figure 2; paragraphs [0031]), comprising: 
a base wagering module (a remote odds server 50; paragraph [0027]); a preferences module  (system controller 44; paragraph [0027]); 
a ticker prioritization module  (betting server 56; paragraph [0027]; and 
a ticker database  (an event list in communication with database 60  (ticker data base) containing information pertaining to each wagering event; paragraph [0271]; wherein 
the base wagering module is configured to initiate the preference module  (the remote odds server 50 calculates odds based on wagering events and is configured to share those odds with system controller 44 upon initiation via client computing device 14; paragraph [0027]), receive at least one wager preference and at least one available wager  (receiving at least one betting odds associated with wager types associated with wager events; paragraph [0027]), display at least one wager  (displaying at least one wager and betting odds to the client computing device 14; paragraph [0027], initiate the ticker prioritization module  (a user can indicate via system controller 44 a wager they would like to place and the wagers currently selected will appear in "bet waiting" section area 126 initiating the wager event ticker prioritization that occurs for events a wager has been placed on; paragraphs [0036 - 0038], 
retrieve at least one active ticker element from the ticker database  (retrieving one score or outcome displayed in the form of a ticker element as seen in figure 4 graphical interface 17 of the event list containing information about a wager event; figure 4; paragraphs [0017], [0027]), display at least one active ticker element  (as seen in figure 4 graphical interface 17 display at least one active ticker element of wager event outcome; figure 4; paragraphs [0017], [0027], [0035]), determine selection of the active ticker element  (determining of the wager match event to display as an active ticker element as depicted in figure 4 graphical interface 17; figure 4; paragraphs [0017], [0027], [0035], display at least one related wager to the active ticker element  (display a live wagering event section 116 for live in progress wagers related to a live ticker element displaying the live event; figure 4; paragraph [0035]), determine placement of a wager  (determine a request to generate a parlay wager; paragraph [0045]), and update at least one account balance based on an outcome of an event  (providing an award  (update) to a user account determined by a result of the wagering events wagers were placed upon; paragraph [0451]; 
the preferences module is configured to receive at least a user ID  (system controller 44 configured to receive user profile 72 associated to a user; figure 1; paragraph [0025]), query a user database  (query a database 62 containing user information and a plurality of profile accounts; paragraph [0025]), identify at least one wager preference (identify a wagering event to place a wager on from a list of available wagering events based on user profile 72; figure 2; paragraph [0027]), save the wager preference to the user database  (place a wager on one of the plurality of wagering events and save that wager to the user database 62 in communication with database server 60; paragraphs [0023], [0026], [0027]), and send the wager preference to the base wagering module (send the wager placed on the wager event to the odds server 50; paragraphs [0023], [0026], [0027], [0030]); 
the ticker prioritization module is configured to receive at least one available wager  (the event list is configured to receive and display available wagers based on the wager events being held within an area and can be seen in figure 4 as graphical interface 17; figure 4; paragraphs [0027], [0030], [0035]), query the ticker database (query the event list to the selection area 116, 118, 120, or 122 the ticker element for the corresponding wager event should be displayed; figure 4; paragraph [0035]), select at least one ticker element  (select at least one ticker element to display in selection areas as seen in figure 4 graphical interface 17; figure 4; paragraph [0035], determine at least one wager score  (sorted in selection groups based on wagers placed  (wager score) section 120 comprising live bets; paragraph [0035], one relevance score (one selection for relevant live wager events occurring in real time (relevance score) section 116; paragraph [0035]), and one ticker priority score (determining at least one wagering event 134 to display using at least information from the database to determine if the event is included in a wager parlay made by the profile 72 and included in the live wagering events to determine ticker priority; paragraphs [0035-0038]), save the ticker priority score to the ticker database (save the determined ticker priority to the database server 60; paragraphs [0027], [0035-0038]), determine if there is at least one additional active ticker element (determine if there is at least one additional live wagering event which could be turned into a ticker element as depicted in figure 4; figure 4; paragraphs [0035-0038]), and send at least one updated ticker element to the base wagering module (send the at least one more updated ticker element to the remote odds server 50; figure 1 and 4; paragraphs [0027], [0035-0038]); and 
the ticker database is configured to contain at least one ticker element and one ticker priority score (and the database 60 is configured to contain at least one live wager event which is displayed as a ticker element as depicted in figure 4 and one ticker priority score determined by the relevancy of the live event and presence of a wager placed by user profile 72; figure 1 and 4; paragraphs [0023], [0025], [0027], [0030], [0035-0038]). 
As per claim 9, Guan discloses the system for customizing and displaying a rolling ticker feed on a sport wagering network of claim 8, wherein the ticker element is configured to be at least one of a news event, a statistic, a live event status update, a sporting event, a player update, a team update, a weather update, and a score update (the ticker element is configured to be as seen in figure 4 of graphical interface 17 a live score update of wagering events; figure 4; paragraphs [0017], [0035-0038]). 
As per claim 10, Guan discloses the system for customizing and displaying a rolling ticker feed on a sport wagering network of claim 8, wherein the ticker database is configured by at least one of an administrator, a sport news service, a statistic database, and a statistic service (the database is configured by an administrative user and access to the server system 12; paragraph [0030]]. 
As per claim 11, Guan discloses the system for customizing and displaying a rolling ticker feed on a sport wagering network of claim 8, wherein the base wagering module is configured to receive at least one of touch input, tap input, press input, tactile input, and voice input (receiving input selection from user input device 36 running the wagering application further comprises utilizing a touch sensitive screen to make inputs; paragraph [0021]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
7/2/2022

/James S. McClellan/               Primary Examiner, Art Unit 3715